In re Simmons, Kentell;—Plaintiff; Applying For. Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. P, No. 10-2508; to the Court of Appeal, Fifth Circuit, No. 14-KH-288.
Writ granted in part; because R.S. 14:31 does not authorize the court to deny eligibility for parole, relator’s sentence is amended to delete the restriction. Relator’s parole eligibility is to be determined by the Department of Corrections pursuant to R.S. 15:574.4. St. Amant v. 19th J.D.C., 94-0567 (La.9/3/96), 678 So.2d 536; cf. State ex rel. Simmons v. Stalder, 93-1852 (La 1/26/96), 666 So.2d 661. In all other respects, the application is denied.